Citation Nr: 0906169	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-03 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Sarasota Memorial Hospital 
on March 5, 2006, through March 6, 2006.



WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to June 
1965. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida, which denied payment of non-VA medical 
expenses incurred by the Veteran from March 3, 2006, through 
March 6, 2006.  In an August 2006 decision, the VAMC allowed 
for payment of the non-VA medical expenses for March 3 and 4, 
but continued its denial of payment for the last two days of 
the Veteran's period of hospitalization.

The Veteran appeared and testified before the Board at the 
St. Petersburg Regional Office (RO) in August 2007.  A 
transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  On March 3, 2006, through March 6, 2006, the Veteran 
incurred medical expenses at a private hospital for the 
treatment of dehydration involving synecope and intractable 
nausea and vomiting.  

3.  The private medical care rendered on March 3, 2006, 
through March 6, 2006, was for a medical emergency of such a 
nature that a prudent layperson could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy.  

4.  A VA or other Federal facility was not feasibly available 
on the evening of March 3, 2006.

5.  The Veteran could not have been safely transferred to a 
VA or other Federal facility prior to March 6, 2006, as his 
condition was not yet stabilized.  On March 6, 2006, the 
Veteran was deemed stabilized and discharged to home with 
instructions to follow up with treatment at a VA facility.

6.  On March 3, 2006, through March 6, 2006, the Veteran was 
enrolled in the VA health care system and had received care 
within the 24-month period preceding the emergency treatment 
of March 3, 2006, to March 6, 2006.

7.  The Veteran is financially liable to Sarasota Memorial 
Hospital for treatment received in March 2006.

8.  The Veteran has no coverage under a health-plan contract 
for payment or reimbursement of the private treatment 
rendered in March 2006.

9.  The condition for which treatment was rendered in March 
2006 was not caused by an accident or work-related injury.

10.  The Veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided in 
March 2006.


CONCLUSION OF LAW

Criteria for payment or reimbursement of unauthorized medical 
expenses incurred at a private hospital on March 5, 2006, and 
March 6, 2006, have been met.  38 U.S.C.A. §§ 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  Any error in the failure to provide notice 
is harmless at this time and can be corrected following the 
Board's decision as part of the effectuation of the award, if 
necessary.

The Veteran asserts that he should be reimbursed for the 
entire cost of private treatment rendered from March 3, 2006, 
through March 6, 2006, and not just a portion thereof, 
because he was not advised during his hospital stay that he 
was stable enough to be transferred to a VA facility.  He 
credibly testified before the Board that his son found him 
unconscious on the evening of March 3, 2006, and called 911.  
Because it was night, the local VA clinic was not open and 
the Veteran was transported to the closest medical facility, 
Sarasota Memorial Hospital.  While the Bay Pines VAMC was 
open, it was more than fifty-five miles distant from the 
Veteran's location.  His son advised the private facility 
that the Veteran received his treatment through VA, which is 
reflected in the documentation dated on March 3, 2006.  The 
Veteran was then admitted through the emergency department 
and an intravenous injection (I.V.) was established.

The medical records from the private facility show that 
admission was recommended for further work-up due to 
dehydration involving synecope and intractable nausea and 
vomiting on March 3, 2006, and that records from the VA 
medical facility at which the Veteran usually received 
treatment would be sought.  On March 4, 2006, the Veteran was 
noted to be feeling better but still below baseline.  The 
records reflect that the Veteran was not in any acute 
significant distress and additional lab work was ordered.  On 
March 5, 2006, the Veteran was found to be doing relatively 
well, but he continued to have a fairly significant drop in 
his hemoglobin and hematocrit.  It was noted that the lab 
work would be checked again the following day.  On March 6, 
2006, the Veteran was ambulatory and his lab work was within 
normal limits.  Although additional testing was recommended, 
the Veteran elected to have all further testing performed 
through his regular VA facility and he was discharged to 
home.  At no time prior to March 6, 2006, was the Veteran 
noted to have lab work within normal limits or to be stable.  
Additionally, the records do not reflect that the cost of the 
Veteran's treatment was covered by private insurance.

A review of the record shows that the Veteran has been 
enrolled in the VA health care system for many years, 
received treatment within the 24-month period preceding March 
2006, and that he has no service-connected disabilities.  His 
private insurance expired prior to March 2006 and he is 
personally liable to Sarasota Memorial Hospital for the 
treatment here in question.  Additionally, the Veteran 
credibly testified that he was incoherent on the night of 
March 3, 2006, and his son, who has no medical training, 
feared for the Veteran's safety when he was found 
unconscious.

In adjudicating a claim for reimbursement of medical 
expenses, the Board must first make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the Veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In this case, 
it is not contended that VA specifically agreed to pay the 
medical bills incurred at the private facility.  It is noted 
that there are specific formalities which must be followed 
under 38 C.F.R. § 17.54 that were not complied with here and, 
as a result, proper advance authorization from VA was not 
obtained.  Therefore, the Board must conclude that prior 
authorization for the private medical treatment received in 
March 2006 was not obtained pursuant to 38 C.F.R. § 17.54, 
and that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.

Generally, reimbursement of the expenses of care or services, 
not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, may be paid on the 
basis of a claim timely filed, if the following criteria are 
met:  (1) the veteran has a service-connected disability; (2) 
there is a medical emergency of such nature that delay would 
be hazardous to the veteran's life or health; and, (3) VA or 
other Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 1720.  In order to be eligible for reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. § 1728, all 
three requirements must be met.  

In this case, service connection is not in effect for any 
disability.  As such, the Veteran is not eligible for payment 
or reimbursement under section 1728.  He may, however, be 
entitled to payment for the care in question under 38 
U.S.C.A. § 1725.  See also 38 C.F.R. §§ 17.1000-1008.  The 
Board points out that the Veteran has already been authorized 
reimbursement/payment for two days of the period of 
hospitalization in question, thereby reflecting the VAMC's 
acceptance of his eligibility for reimbursement/payment under 
section 1725.

38 U.S.C.A. § 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 
113 Stat. 1553 (1999) (effective May 29, 2000).  To be 
entitled to the payment for emergency care under this Act, 
the evidence must meet all of the following criteria:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Having reviewed the evidence, the Board finds that the 
Veteran is eligible for payment or reimbursement under 38 
U.S.C.A. § 1725, as implemented by 38 C.F.R. § 17.1002, 
because he has satisfied all of the necessary criteria.  
Specifically, on March 3, 2006, through March 6, 2006, the 
Veteran incurred medical expenses at a private hospital for 
the treatment of dehydration involving synecope and 
intractable nausea and vomiting.  The private medical care 
rendered was for a medical emergency of such a nature that a 
prudent layperson could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy.  And, because it was 
late in the evening, a VA or other Federal facility was not 
feasibly available on March 3, 2006.

Additionally, because the medical records do not show that 
the Veteran was deemed stable at any time prior to March 6, 
2006, the Board finds that he could not have been safely 
transferred to a VA or other Federal facility prior to March 
6, 2006.  Although VA medical personnel have reviewed the 
records and apparently determined that a finding of "no 
distress" is equivalent to the Veteran being found stable on 
March 4th, the Board disagrees.  On March 6, 2006, the 
Veteran was deemed stabilized and discharged to home with 
instructions to follow up with treatment at a VA facility.  
Prior to that time, he was monitored and treated without any 
indication that his condition had stabilized.  Indeed, on 
March 4 it was noted that he was no where near baseline, and 
on March 5 he was found to have continuing abnormal findings 
in his laboratory work-up.  Thus, when resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
he was not stable enough for transfer to another facility 
and/or discharge from the private facility until March 6, 
2006.

On March 3, 2006, through March 6, 2006, the Veteran was 
enrolled in the VA health care system and had received care 
within the 24-month period preceding the emergency treatment.  
He is financially liable to Sarasota Memorial Hospital for 
treatment received in March 2006, and he has no coverage 
under a health-plan contract for payment or reimbursement of 
the private treatment.  Finally, the condition for which 
treatment was rendered in March 2006 was not caused by an 
accident or work-related injury.

In sum, the Board finds that the Veteran meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from his emergency treatment for the additional 
period of March 5, 2006, through March 6, 2006.  The 
preponderance of the evidence shows that the treatment 
received on those dates, in addition to the previous grant of 
payment for the treatment received on March 3, 2006, through 
March 4, 2006, was for symptoms perceived to be so serious as 
to require immediate medical attention.  Further, the Veteran 
was not stable enough for transfer or discharge until March 
6, 2006.  As such, the benefit sought on appeal is granted.

ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on March 5, 2006, and March 6, 
2006, at the Sarasota Memorial Hospital is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.




____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


